Exhibit 10.09

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXCLUSIVE LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the "Agreement") is entered into by and between THE
JOHNS HOPKINS UNIVERSITY, a Maryland corporation having an address at 3400 N.
Charles Street, Baltimore, Maryland, 21218-2695 ("JHU”) and Signpath Pharma,
("LICENSEE"), a Pennsylvania co oration having an address at 1375 California
Road, Quakertown, PA 18951 and is effective on the 5th day of June 2013
("EFFECTIVE DATE"), but If none stated, then on the date of the last signature
affixed.



RECITALS


A valuable invention or inventions listed and described in Exhibit A
("INVENTION") was/were developed during the course of research conducted by the
inventors listed on Exhibit A (all hereinafter, "INVENTORS"). JHU has acquired
through assignment all rights, title and interest of said INVENTORS in said
valuable INVENTION and the related PATENT RIGHTS. JHU desires that the INVENTION
be perfected and marketed as soon as possible so that resulting products may be
available for public use and benefit.


JHU and LICENSEE understand and accept that the availability of LICENSED
PRODUCTS and LICENSED SERVICES at affordable prices to poor segments of the
world's populations is an important objective of the parties.


LICENSEE desires to obtain certain rights in such INVENTIONS as herein provided,
and to commercially develop, manufacture, use and distribute products and
processes based upon or embodying said valuable INVENTIONS.


1.                DEFINITIONS


All references to particular Exhibits, Articles or Paragraphs shall mean the
Exhibits to, and Paragraphs and Articles of, this Agreement, unless otherwise
specified. Any reference herein to any defined term shall include both the
singular and the plural, whether or not both forms are included in the
reference. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:


1.1             ''AFFILIATED COMPANY" shall mean any corporation, company,
partnership, joint venture or other entity, which controls, is controlled by or
is under common control with LICENSEE. For purposes of this Paragraph control
shall mean the direct or indirect ownership of at least fifty percent (50%).


1.2            “EFFECTIVE DATE" of this License Agreement shall mean the date
stated above at the beginning of this Agreement, but if none is stated, then it
shall mean the last date that this Agreement was signed by JHU and LICENSEE.


1.3             "EXCLUSIVE LICENSE" means that, subject to specific limitations
in this Agreement, and subject to rights retained by the United States
Government, if any, JHU grants to LICENSEE all of JHU's rights under the
LICENSED PATENT(S) in the LICENSED FIELD of USE in the LICENSED TERRITORY.


 
 

--------------------------------------------------------------------------------

 
 
    1.4             “FIRST COMMERCIAL SALE” shall mean the first transfer by a
LICENSEE, AFFILIATED COMPANY or SUBLICENSEE of a LICENSED PRODUCT or LICENSED
SERVICE for value, but shall not include a transfer of materials for the purpose
of use in a clinical trial, where the consideration received is intended to
cover the manufacturing cost of the materials.


    1.5             “JHU REF. NUMBER” shall mean the JHU Technology Transfer
Office case number or numbers, shown on Exhibit A, to which the LICENSED PATENTS
pertain. It is used for JHU reference only.


    1.6           “JHU INDEMNITEES” means JHU, The Johns Hopkins Hospital, The
Johns Hopkins Health System Corporation (JHHS), and their affiliated entities,
their present and former trustees, officers, INVENTORS, agents, faculty,
employees and students.


    1.7           "LICENSED FIELD of USE" shall be as described on EXHIBIT A.


1.8             “LICENSED PATENT” means the JHU Patent Applications and issued
Patents listed on Exhibit A, and any foreign patent application corresponding
thereto, and any divisional, continuation, or reexamination application, and
each patent that issues or reissues from any of these patent applications. Any
claim of an unexpired LICENSED PATENT is presumed to be valid unless it has been
held to be invalid by a final judgment of a court of competent jurisdiction from
which no appeal can be or is taken. “LICENSED PATENT” excludes any
continuation-in-part (CIP) patent application or patent.


1.9             “LICENSED PRODUCT” shall mean any process or method, material,
compositions, drug, or other product, created or developed using INVENTIONS, or
for which the development, manufacture, use or sale, if done by a third party
without rights under the LICENSED PATENT(S), would constitute an infringement of
a claim of PATENT RIGHTS (infringement shall include, but is not limited to,
direct, contributory, or inducement to infringe).


1.10             “LICENSED SERVICE” includes any service or services, including
the manufacture of any product or the use of any product or composition,
performed by LICENSEE for any third party using or incorporating the INVENTIONS,
or which, if done by a third party without rights under the LICENSED PATENT(S),
would constitute an infringement of a claim of PATENT RIGHTS (infringement shall
include, but is not limited to, direct, contributory, or inducement to
infringe).


    1.11             “LICENSED TERRITORY” shall be that territory described on
EXHIBIT A.


1.12             “NET REVENUES” whether they be NET SALES REVENUES OR NET
SERVICE REVENUES shall include everything of value received by LICENSEE,
AFFILIATED COMPANIES and SUBLICENSEE(S) for the sale, license, lease or other
transfer of LICENSED PRODUCTS, or the performance of LICENSED SERVICES.
Consideration includes but is not limited to currency, equity, intangible
rights, services and other things of value provided or received as part of the
transaction for LICENSED PRODUCTS or LICENSED SERVICES, the fair value of which
must be included to determine NET REVENUES. NET REVENUES may be calculated using
the accrual or cash method, but such calculation must be consistent from month
to month and year to year, and must be the same method used by LICENSEE for all
similar transactions, or if none, the same method used generally by LICENSEE in
reporting its business activity for United States federal tax purposes.


 
 

--------------------------------------------------------------------------------

 
 
NET REVENUES may exclude the following items, but only to the extent that they
are included in gross revenue, and are separately billed to purchaser, and paid
or remitted by LICENSEE to third parties:


(i)           import, export, excise and sales taxes, custom duties, and
shipping charges;


(ii)           costs of packing, insurance covering damage during shipping, and
transportation from the place of manufacture to the customer's premises or point
of installation
.
In the event that a LICENSED PRODUCT is sold in combination with other
ingredients or substances or as part of a kit, NET REVENUES shall be the
revenues and fees received from the entire combination or kit.


In the event that a LICENSED SERVICE is provided in combination with other
services or results in the production of a kit or package, NET REVENUES shall be
the revenues and fees received for all services, or for the entire combination,
kit or package.


1.13            “NET SALES REVENUES” shall mean NET REVENUES derived from the
sale of LICENSE PRODUCTS, where a sale includes any license of use, lease, sale
or other transfer of rights to the LICENSED PRODUCT.


1.14             “NET SERVICE REVENUES” SHALL mean NET REVENUES derived from the
sale or performance of LICENSED SERVICES.


1.15             “PATENT COSTS” are all costs of prosecuting and maintaining any
LICENSED PATENT, including reasonable attorneys' fees or costs paid or incurred,
and expenses paid or incurred for filing, maintenance, annuities, translation,
cost of defending or protecting a patent from infringement, or other costs
directly related to LICENSED PATENT prosecution and protection.


1.16             “PATENT RIGHTS” are those rights granted to LICENSEE under
LICENSED PATENT(S).


1.17             “SUBLICENSEE” shall mean any person or entity other than an
AFFILIATED COMPANY to which LICENSEE has granted a sublicense under this
Agreement.


1.18             “SUBLICENSING INCOME” includes everything of value received by
LICENSEE in consideration for any sublicense which includes rights to any
LICENSED PATENTS licensed herein. It is the total amount received, regardless of
whether or not the sublicense includes intellectual property in addition to the
LICENSED PATENTS, and includes the sublicense fee, milestone payments, stock or
other forms of equity, and the fair value of any services or other compensation
received.


 
 

--------------------------------------------------------------------------------

 
 
The following may be excluded from SUBLICENSING INCOME:


(i)           The reasonable cost of services to be performed thereafter by
LICENSEE for or on behalf of the SUBLICENSEE, if, but only if those services are
specifically described and the cost itemized and stated separately in the
sublicense. Payments on the achievement of results shall be deemed to be
milestone payments and are included in SUBLICENSING INCOME.


(ii)           Reimbursement of the amount paid for fees incurred by LICENSEE,
such as patent costs, or fees paid to governmental agencies, which are incurred
after the effective date of the sublicense and are actually paid to third
parties by LICENSEE.


(iii)           Royalty payments to LICENSEE based on SUBLICENSEE's NET
REVENUES, where royalties are provided and will be paid to JHU on SUBLICENSEE's
NET REVENUES pursuant to this Agreement.


(iv)           The amount of any Milestone payment made to JHU under this
Agreement as a result of activity of LICENSEE or SUBLICENSEE, which results in a
Milestone payment by SUBLICENSEE to LICENSEE under the sublicense. The
difference between the Milestone payment to be paid to JHU and the milestone
payment paid to LICENSEE by SUBLICENSEE shall be considered SUBLICENSING INCOME.
For clarification, if SUBLICENSEE makes a payment to LICENSEE as a Milestone,
and LICENSEE is obligated to make a Milestone payment to JHU under this
Agreement for that san1e Milestone, that Milestone payment amount paid to JHU
shall be deducted from the Milestone amount paid under the sublicense, and the
remainder shall be the SUBLICENSING INCOME.


(v)           The amount received for technology of third parties acquired by
LICENSEE and included in the sublicense, if said amount is separately stated in
the sublicense. If the sublicense includes the right or obligation of the
SUBLICENSEE to purchase equity in LICENSEE at a cost greater than the then
current fair market value of the equity, the difference between the fair market
value and the amount paid shall be SUBLICENSING INCOME.


2.             GRANT


2.1             Grant. Subject to the terms and conditions of this Agreement,
JHU grants LICENSEE an EXCLUSIVE LICENSE under the LICENSED PATENT(S) in the
LICENSED FIELD(S) of USE to make, have made, use, import, offer to sell and sell
LICENSED PRODUCTS and perform LICENSED SERVICES in the LICENSED TERRITORY. This
Grant shall apply to the LICENSEE and any AFFILIATED COMPANY, except that any
AFFILIATED COMPANY shall not have the right to sublicense to others without JHU
approval. If any AFFILIATED COMPANY exercises rights under this Agreement, such
AFFILIATED COMPANY shall be bound by all terms and conditions of this Agreement,
including but not limited to indemnity and insurance provisions and royalty
payments. In addition, LICENSEE shall remain fully liable to JHU for all acts
and obligations of AFFILIATED COMPANY such that acts of the AFFILIATED COMPANY
shall be considered acts of the LICENSEE.


 
 

--------------------------------------------------------------------------------

 
 
 2.2              Retained Rights.


2.2.1            JHU retains the right, on behalf of itself, the INVENTORS and
all other non-profit academic or research institutions to whom JHU extends
rights, to practice a LICENSED PATENT and use INVENTIONS for any research or
non-profit purpose, including, but not limited to sponsored research and
collaborations with commercial entities, and assessment of patients at JHHS/JHU
institutions. JHU also has the right to publish any information included in the
INVENTION or a LICENSED PATENT.


2.2.2             Government Rights. This Agreement is subject to Title 35
Sections 200-204 of the United States Code as implemented in 37 CFR Part 401, as
may be amended from time to time. Among other things, these provisions provide
the United States Government with certain nonexclusive rights in a LICENSED
PATENT if federal funds were used to develop the INVENTION. They also impose the
obligation that LICENSED PRODUCTS sold or produced in the United States be
"manufactured substantially in the United States. LICENSEE will ensure all
required obligations of these provisions are met.


2.3              Specific Exclusions. JHU does not:


2.3.1              Commit to LICENSEE to bring suit against third parties for
infringement, except as described in Article 9;


2.3.2             Agree to furnish to LICENSEE any technology or technological
information other than the LICENSED PATENTS; or


2.3.3 Agree to provide LICENSEE with any know how, invention, data, results or
other assistance in the future unless specifically and clearly identified in
this Agreement.


2.4              Global Access for Essential Medicines. This Agreement is
subject to the provisions of Exhibit D: GLOBAL ACCESS FOR ESSENTIAL MEDICINES.


3.             SUBLICENSING


3.1             Permitted Sublicensing. LICENSEE may grant sublicenses in the
LICENSED FIELD of USE in the LICENSED TERRITORY.


3.2             LICENSEE shall be responsible to pay to JHU royalties due JHU on
sales of LICENSED PRODUCTS or LICENSED SERVICES by a SUBLICENSEE, to the same
extent as if LICENSEE made those sales directly, and whether or not SUBLICENSEE
remits required royalty payments to LICENSEE.


 
 

--------------------------------------------------------------------------------

 
 
3.3                        Required Sublicensing.


3.3.1           If LICENSEE is unable or unwilling to develop a potential
LICENSED PRODUCT or to serve a market territory for which there is an
organization willing to be a sublicensee, LICENSEE will, at JHU's request,
negotiate in good faith a sublicense with any such potential sublicensee.


3.4                        Sublicense Requirements. Any sublicense:


 
(i)
is subject to this Agreement;



 
(ii)
will not permit a SUBLICENSEE to further sublicense;



 
(iii)
will, as a condition of validity, expressly include the provisions of Articles
7, 8, 10.3 and 12.2 for the benefit of JHU;



 
(iv)
will, if this Agreement is terminated, require the transfer to JHU of all
obligations, including the payment of royalties specified in the sublicense,
without setoff for debts or obligations of LICENSEE to SUBLICENSEE; and



 
(v)
will not be valid against JHU as to terms, conditions, obligations or
limitations that are inconsistent with this Agreement and these sublicensing
requirements.



3.5             Notice and Copy of sublicense. LICENSEE will notify JHU and
within 30 days of execution will submit to JHU an unredacted copy of each
sublicense, the terms of which will not be considered confidential as to JHU,
but which terms JHU will treat as LICENSEE confidential information.


3.6              Sharing of SUBLICENSING INCOME. LICENSEE will share with and
pay to JHU a portion of SUBLICENSING INCOME as stated on EXHIBIT A.


4.             DILIGENCE REPORTING AND DEVELOPMENT


4.1             Federal Funding. It is the requirement of federal law, and the
obligation of JHU and LICENSEE that inventions created with federal funding be
diligently developed into useful products and services.


4.2              Milestones. LICENSEE will diligently develop markets for and
develop, manufacture, and sell LICENSED PRODUCTS and LICENSED SERVICES. In
addition, LICENSEE will meet the milestones and target dates, if any, shown in
EXHIBIT A, and notify JHU in writing within 30 days after each milestone is met.


4.3
Diligence Report.



4.3.1            By March 1 of each year, LICENSEE will submit a written annual
report to JHU covering the preceding calendar year. The report will follow the
Diligence Report Guidelines stated on EXHIBIT C and shall include information
sufficient to enable JHU to satisfy reporting requirements of the U.S.
Government and for JHU to ascertain progress by LICENSEE toward meeting this
Agreements diligence requirements. Each report will describe, where relevant:
 
 
 

--------------------------------------------------------------------------------

 
 
 
(i)
progress by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEE(S) toward
commercialization of LICENSED PRODUCTS or LICENSED SERVICES, including work
completed, key scientific discoveries, summary of work-in-progress, current
schedule of anticipated events or milestones, market plans (if any) for
introduction of LICENSED PRODUCTS or LICENSED SERVICES, and significant
corporate transactions involving LICENSED PRODUCTS or LICENSED SERVICES;



 
(ii)
notice of all FDA or other governmental filings and/or approvals regarding any
LICENSED PRODUCTS or LICENSED SERVICE made or obtained by LICENSEE, AFFILIATED
COMPANY or SUBLICENSEE, the patents or patent applications licensed under this
Agreement upon which such product or service is based, and the commercial name
of such product or service;



 
(iii)
a Certificate of Insurance or other evidence of insurance, as required by this
Agreement, or a statement of why such insurance is not currently required;



 
(iv)
identification of all AFFILIATED COMPANIES and SUBLICENSEE(S) which have
exercised rights to the LICENSED PATENTS, or a statement that no AFFILIATED
COMPANY or SUBLICENSEE has exercised such rights;



 
(v)
description of any diligence milestones achieved, and identification of any
milestones expected to be achieved in the next year;



 
(vi)
description of any sublicense(s) entered during the year, with a copy of the
sublicense if not previously provided.



 
(vii)
Notification of any change of control, name change or other significant change
related to this Agreement or LICENSEE.



4.3.2          Reports may be submitted electronically to an email address
provided on request by JHU.


4.4           Reasonable Commercial Efforts: LICENSEE shall exercise reasonable
commercial efforts to develop and to introduce the LICENSED PRODUCTS and
LICENSED SERVICES into the commercial market as soon as practicable, consistent
with sounds and reasonable business practice and judgment; thereafter, until the
expiration or termination of this Agreement, LICENSEE shall endeavor to keep
LICENSED PRODUCTS and LICENSED SERVICES reasonably available to the public.
LICENSED PRODUCTS and LICENSED SERVICES will be made available to the public and
research community by LICENSEE. LICENSEE shall also exercise reasonable
commercial efforts to develop LICENSED PRODUCT suitable for different medical
indications, so that the PATENT RIGHTS can be commercialized as broadly and as
rapidly as good scientific and business judgment deem possible.


 
 

--------------------------------------------------------------------------------

 
 
5.            FEES, ROYALTIES AND OTHER PAYMENTS


5.1             License Fee. LICENSEE shall pay to JHU a non-creditable,
nonrefundable license fee and any other payments as described in EXHIBIT A,
within 30 days of the EFFECTIVE DATE, or at such time as stated on Exhibit A.


5.2             PATENT COSTS. Within 30 days of receipt of an invoice from JHU
showing unreimbursed PATENT COSTS, LICENSEE will reimburse JHU the amount
stated. EXHIBIT A may include unreimbursed PATENT COSTS, and if so, LICENSEE
will reimburse JHU the amount stated in EXHIBIT A at such time or in such manner
as stated in EXHIBIT A.


5.3           Minimum Annual Royalty.


5.3.1           LICENSEE will pay JHU a yearly Minimum Annual Royalty (MAR) as
described in Exhibit A, which will be paid in advance on or before January 1 of
each calendar year and which will apply to that calendar year.


5.3.2 Minimum Annual Royalty payments are nonrefundable. Earned royalty payments
due on NET REVENUES occurring in the year to which the MAR pertains may be
offset against the Minimum Annual Royalty paid for that year, but only for that
year, without carry forward or back.


5.4 Milestone Payments: LICENSEE will pay JHU Milestone payments as stated on
Exhibit A. Within 30 days of achieving a Milestone, LICENSEE will report the
achievement to JHU, and pay to JHU the Milestone Payment required. Milestones
achieved should be included in the Annual Report, even if previously reported.


5.5 Earned Royalty. LICENSEE will pay JHU earned royalties, as described on
Exhibit A, which shall be paid quarterly unless a different payment schedule is
specifically stated. LICENSEE may deduct from the earned royalty the amount of
any Minimum Annual Royalty paid for the year in which the quarter occurs, until
all of the MAR has been deducted from payments due for that year, after which
any earned royalty in excess of the MAR shall be paid to JHU.


5.6             Duration of Royalty Payments. Royalties shall be paid as
described herein for each LICENSED PRODUCT manufactured or produced and each
LICENSED SERVICE performed for a minimum period of ten (10) years from date of
FIRST COMMERCIAL SALE of that particular LICENSED PRODUCT or LICENSED SERVICE or
the life of the last to expire patent included within the PATENT RIGHTS,
whichever is last to occur. Products manufactured during the life of the PATENT
RIGHTS shall carry the full royalty when sold. Royalties on products
manufactured and sold within the minimum ten (10) year period, but after the
last to expire Patent, shall be reduced by 50%.


5.7           Payment for all activities performed under this Agreement. If
LICENSED PRODUCTS are made, used, imported, or offered for sale before the date
this Agreement terminates, and those LICENSED PRODUCTS are sold after the
termination date, LICENSEE will pay JHU the full earned royalty based on NET
SALES REVENUES.


 
 

--------------------------------------------------------------------------------

 
 
5.8           Obligation to Pay Royalties and other payments. Payments required
herein must be paid on the dates or upon the conditions stated, notwithstanding
any claims by either LICENSEE or third party challenging the validity of the
PATENT RIGHTS. Payments once made are not refundable even if the PATENT RIGHTS
are later determined to be invalid or not applicable to the particular product
or service.


5.9           Currency. For Revenue in currencies other than U.S. Dollars,
LICENSEE will calculate the royalty in U.S. Dollars quarterly, using the
appropriate foreign exchange rate for the currency as quoted by United States
Federal Reserve Bank, for the last business day of each calendar quarter, to
apply to payments earned by activities during that quarter. LICENSEE will make
royalty payments to JHU in U.S. Dollars.


5.10           Non-U.S. Taxes. If non-U.S. taxes are due on royalty or other
payments, such taxes shall be deemed to be in addition to the payment, and
LICENSEE will pay all non-U.S. taxes related to royalty and any other payments
under this Agreement. These tax payments are not deductible from any payments
due to JHU. JHU will cooperate with LICENSEE to receive a refund of such taxes
to the extent available, and such refund shall be retained by LICENSEE.


5.11           No requirement of invoice. All payments are due on the due date
without invoice or demand for payment by or from JHU.


5.12           Interest. Payments are considered due on the dates and at the
times described in this agreement, and if not so stated, within 30 days of the
date of the event requiring the payment. Payment is made when received by JHU.
Payments not received within 30 days of the due date shall, beginning on the due
date, bear interest at the rate of 6% per annum, whether or not JHU has made a
demand for such payment or interest. Acceptance of late payments without
interest will not act as a waiver of this provision.


5.13             Payments and Obligations. All payments and obligations which
come due shall be and remain due, and the existence of a dispute shall not
suspend any duties under this License Agreement.


5.14             Invoicing by JHU. JHU may submit all invoices for any payments
due in electronic form via e-mail sent to the e-mail address supplied by
LICENSEE from time-to-time. An invoice directed to the last email address
provided by LICENSEE to JHU shall be deemed received by LICENSEE when sent by
JHU.


5.15             Method of Payment.  All payments under this Agreement shall be
made in U.S. Dollars by either check or wire transfer.


5.16             Payment Information. Payments shall be made as follows, or as
further notified from time to time by JHU:


 
 

--------------------------------------------------------------------------------

 
 
All check payments from LICENSEE to JHU shall be sent to: Executive Director


Johns Hopkins Technology Transfer
The Johns Hopkins University
100 N. Charles Street
5th Floor
Baltimore, MD 21201
Attn: [This Agreement# A21235]


For Wire payments:


Johns Hopkins University Central Lockbox
Bank of America
100 West 33rd Street
New York, NY 10001
Transit/Routing/ABA number: 026009593
Account number: XXXXXXXXX
Type of account: Depository
Reference: JHU Tech Transfer Agreement# A21235
Attn: Financial Manager


If needed for international wires:


SWIFT code: BOFAUS3N CHIPS ABA number: None
 
6.         ROYALTY REPORTS AND ACCOUNTING


6.1             Quarterly Earned Royalty Payment and Report. Beginning with the
FIRST COMMERCIAL SALE of a LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will
thereafter submit to JHU a written report 30 days after the end of each calendar
quarter (even if there are no sales during that quarter), along with payment of
any earned royalty due. This report will be in the form of Exhibit Band will
state the number, description, and aggregate Net Sales of LICENSED PRODUCTS and
LICENSED SERVICES during the completed calendar quarter. Such reports must be
filed and payments made during any claim against or challenge to the scope or
validity of the PATENT RIGHTS.


6.2             No Refund. In the event that a validity or non-infringement
challenge of a LICENSED PATENT is successful, LICENSEE will have no right to
recoup any royalties paid before or during the challenge period.


6.3             Termination or Expiration Report. LICENSEE will pay to JHU all
applicable royalties and submit to JHU a written report within 90 days after the
license expires or terminates. LICENSEE will continue to submit earned royalty
payments and reports to JHU after the license terminates, until all LICENSED
PRODUCTS made or imported under the license have been sold, and thereafter until
the time for paying earned royalties has expired.


 
 

--------------------------------------------------------------------------------

 
 
6.4             Accounting. LICENSEE will maintain records showing manufacture,
importation, sale, and use of LICENSED PRODUCTS or performance of LICENSED
SERVICES and the revenue received for seven (7) years from the date of sale of
that LICENSED PRODUCT or LICENSED SERVICE. Records will include general-ledger
records showing cash receipts and expenses, and records that include: production
records, customers, invoices, serial numbers, and related information in
sufficient detail to enable JHU to determine the royalties payable under this
Agreement.


6.5             Audit by JHU. LICENSEE will allow JHU or its designee to examine
LICENSEE's records at reasonable times and frequency at JHU's expense, to verify
payments made by LICENSEE under this Agreement.  If the audit reveals an under
reporting of earned royalties due JHU of 5% or more for the period being
audited, LICENSEE will pay the additional royalties due, and reimburse JHU the
reasonable audit costs incurred.


6.6              Self-audit. LICENSEE will conduct an independent audit of sales
and royalties at least once every two (2) years if annual sales of LICENSED
PRODUCT are over $10,000,000. The audit will address, at a minimum, the amount
of gross sales by or on behalf of LICENSEE during the audit period, the amount
of funds owed to JHU under this Agreement, and whether the amount owed has been
paid to JHU and is reflected in the records of the LICENSEE. LICENSEE will
submit the auditor's report promptly to JHU upon completion. LICENSEE will pay
for the entire cost of the audit.


7          WARRANTIES, EXCLUSIONS AND NEGATION


7.1             JHU Warranty. JHU warrants and represents that the Inventors
listed have provided an invention disclosure to the JHU Office of Technology
Transfer (JHTT), that the Inventors have assigned such rights as they have in
the INVENTIONS to JHU, and that JHU, as assignee of the INVENTIONS, has filed
the patent applications referred to in this Agreement. To the best of JHU's
knowledge, information and belief, the LICENSED PATENT(S) accurately list the
inventors of that Patent and JHU has received no claims of a third party to
rights in the Patents other than as may be specifically stated in this Agreement
JHU does not warrant against presently unknown claims of third parties that may
arise after this Agreement.


7.2             Negation of Warranties. JHU provides LICENSEE the rights granted
in this Agreement AS IS and WITH ALL FAULTS. JHU makes no other representations
and extends no warranties of any kind, either expresses or implied. Among other
things, JHU disclaims any express or implied WARRANTY OF MERCHANTABILITY, or
FITNESS FOR A PARTICULAR PURPOSE.


7.3           No Representation of LICENSED PATENT. LICENSEE also acknowledges
that JHU does not represent or warrant:


(i)          the validity or scope of any LICENSED PATENT, or


(ii)          that the exploitation of LICENSED PATENT will be successful, or


 
 

--------------------------------------------------------------------------------

 
 
(iii)          that there are no third party claims or prior filed patents that
would affect ownership of the LICENSED PATENTS or freedom to operate.


7.4             No other Promises or Warranties. Other than the obligations
specifically stated in this Agreement, JHU makes no promises, express or
implied, regarding the LICENSED PATENTS. LICENSEE agrees that no representation
or staten1ent by any JHU employee shall be deemed to be a statement or
representation by JHU, and that LICENSEE was not induced to enter this Agreement
based upon any statement or representation of JHU, or any employee of JHU. JHU
is not responsible for any publications, experiments or results reported by any
JHU employee, now or in the future, including any of the INVENTORS and it is the
sole responsibility of LICENSEE to evaluate the LICENSED PATENTS and the
accuracy of any data or results.


8.             INDEMNITY AND INSURANCE


8.1           Application. LICENSEE shall have exclusive control over the
LICENSED PRODUCTS and LICENSED SERVICES provided by LICENSEE, and the risks and
costs associated therewith. Therefore, LICENSEE will protect JHU INDEMNITEES
from exposure to damages which arise from the actions of LICENSEE.


8.2           Indemnification. LICENSEE, AFFILIATED COMPANY and/or SUBLICENSEE
agree that each shall be responsible for injuries or losses to third parties
arising from or related to their own acts or omissions, or caused by or arising
from LICENSED PRODUCTS or LICENSED SERVICES, or allegedly arising as a
consequence of the exercise by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE of
any rights granted in this Agreement. To that end, LICENSEE, AFFILIATED COMPANY
and SUBLICENSEE shall protect JHU INDEMNITEES from any claims arising therefrom,
including defending any action brought against JHU INDEMNITEES, with counsel
reasonably acceptable to JHU, and indemnifying JHU INDEMNITEES as against any
judgments, fees, expenses, or other costs arising from or incidental to any such
lawsuit, claim, demand or other action, whether or not any JHU INDEMNITEE, is
named as a party defendant in any such lawsuit and whether or not the JHU
INDEMNITEES are alleged to be negligent or otherwise responsible for any
injuries to persons or property. Exercise of the rights granted in this
Agreement, by an AFFILIATED COMPANY or an agent or a SUBLICENSEE or a third
party on behalf of or for the account of LICENSEE, shall be considered
LICENSEE's practice of said inventions for purposes of this Paragraph.


8.3           Exclusions.


8.3.1           No indemnification will be provided for claims arising from the
practice by a JHU INDEMNITEE of the PATENT RIGHTS, or exercise of rights
retained by JHU under this Agreement.


8.3.2           No indemnification will be provided for a claim against a JHU
INDEMNITEE for injuries allegedly caused solely and directly by negligent use or
administration by a JHU INDEMNITEE of a LICENSED PRODUCT or LICENSED SERVICE,
but any products liability or similar claim based upon a LICENSED PRODUCT or
LICENSED SERVICE, made by or provided by LICENSEE or any AFFILIATED COMPANY or
SUBLICENSEE will be covered by this indemnification requirement.


 
 

--------------------------------------------------------------------------------

 
 
8.4           Survival after termination. The obligation of LICENSEE to defend
and indemnify as set out in this Paragraph shall survive the termination of this
Agreement, shall continue even after assignment of rights and responsibilities
to an affiliate or SUBLICENSEE, and shall not be limited by any other limitation
of liability elsewhere in this Agreement.


8.5           Rights and obligations of JHU. JHU shall provide LICENSEE with
prompt notice of any claims covered by LICENSEE's obligation to indemnify, and
will provide reasonable cooperation to LICENSEE in LICENSEE's investigation and
defense of such claims. JHU shall have the right to participate in such defense
with counsel of its choice and at JHU's own expense. JHU shall have the right to
approve the settlement of any claim hereunder that imposes any liability or
obligation on JHU, or affects the PATENT RIGHTS, other than the payment of money
damages paid by the LICENSEE.


8.6             Insurance. Prior to initial human testing or FIRST COMMERCIAL
SALE of any LICENSED PRODUCT or LICENSED SERVICE, LICENSEE will establish and
maintain Comprehensive General Liability Insurance, including Product Liability
Insurance, with a reputable and financially secure insurance carrier acceptable
to JHU to cover any liability of LICENSEE and JHU to third parties related to
any LICENSED PRODUCT or LICENSED SERVICE, or otherwise arising from the
activities of LICENSEE, any AFFILIATED COMPANY or SUBLICENSEE. The LICENSEE or
the acquired insurance will provide minimum limits of liability of$10,000,000
per claim and will include all JHU INDEMNITEES as additional insureds. LICENSEE
will furnish a Certificate of Insurance or other evidence of compliance upon
reasonable request. All insurance of LICENSEE will be primary coverage; other
insurance of JHU and JHU INDEMNITEES will be excess and noncontributory.


9.             PATENT PROSECUTION, MAINTENANCE & INFRINGEMENT


9.1           Prosecution & Maintenance.


9.1.1           Filing and Prosecution. JHU, at LICENSEE's expense, shall file,
prosecute and maintain all patents and patent applications specified under
PATENT RIGHTS. Title to all such patents and patent applications shall reside in
JHU. JHU shall have final decision authority over all patent matter. JHU shall
(a) request its patent counsel to timely copy LICENSEE on all official actions
and written correspondence with any patent office, and (b) allow LICENSEE an
opportunity to comment and advise JHU.


9.1.2             Responsibility of LICENSEE. LICENSEE shall be responsible for
assuring that PATENT RIGHTS desired by LICENSEE are protected to the extent and
in the areas desired by LICENSEE, including assuring timely review of patents
drafted or filed, timely filing as necessary and payment of required costs.


9.1.3             Election not to file in certain jurisdictions. By concurrent
written notification to JHU and its patent counsel at least thirty (30) days in
advance (or later at JHU's discretion) of any filing or response deadline, or
fee due date, LICENSEE may elect not to have a patent application filed in any
particular country or not to pay expenses associated with prosecuting or
maintaining any patent application or patent, provided that LICENSEE pays for
all costs incurred up to JHU's receipt of such notification. Failure to provide
such notification will be considered by JHU to be LICENSEE's authorization to
proceed at LICENSEE's expense. Upon such notification, JHU may file, prosecute,
and/or maintain such patent applications or patent at its own expense and for
its own benefit, and any rights or license granted hereunder held by LICENSEE,
AFFILIATED COMPANIES or SUBLICENSEE(S) relating to the PATENT RIGHTS which
comprise the subject of such patent applications or patent and/or apply to the
particular country, shall terminate, and thereafter reside solely in JHU.


9.2             Notification of Infringement by third party. Each party will
notify the other promptly in writing when any infringement by another is
uncovered or suspected.


9.3             Suit for Infringement.


9.3.1           LICENSEE shall have the first right to enforce the PATENT RIGHTS
against any infringement or alleged infringement thereof, and shall at all times
keep JHU informed as to the status thereof. This right to sue for infringement
shall not be used in an arbitrary or capricious manner. Before LICENSEE
commences an action with respect to any infringement of such patents, LICENSEE
shall give careful consideration to the views of JHU and to potential effects on
the public interest in making its decision whether or not to sue. Thereafter,
LICENSEE may, at its own expense, institute suit against any such infringer or
alleged infringer and control and defend such suit in a manner consistent with
the terms and provisions hereof.


9.3.2           No settlement, consent judgment or other voluntary final
disposition of the suit may be concluded without the prior written consent of
JHU, which consent shall not be unreasonably withheld. JHU shall reasonably
cooperate in any such litigation at LICENSEE's expense.


9.3.3           If LICENSEE elects not to enforce any patent within the PATENT
RIGHTS, it shall so notify JHU promptly in writing and JHU may, in its sole
judgment and at its own expense, take steps to enforce any patent and control,
settle, and defend such suit in a manner consistent with the terms and
provisions hereof, and recover, for its own account, any damages, awards or
settlements resulting therefrom.


9.4             Patent Invalidity Suit. LICENSEE shall defend at LICENSEE's
expense a declaratory judgment or other action brought by a third party naming
LICENSEE or JHU as a defendant and alleging invalidity of any of the PATENT
RIGHTS. JHU shall reasonably cooperate in any such defense at LICENSEE'S
expense. JHU in its discretion may elect to take over the sole defense of the
action at its own expense, in which case LICENSEE shall cooperate fully with JHU
in connection with any such action.


9.5             Recovery. LICENSEE shall pay to JHU fifteen percent (15%) of any
monetary award, settlement or recovery, net of all reasonable atton1eys' fees
and out-of-pocket costs and expenses paid to third parties by LICENSEE in
connection with each suit or settlement. If the cost and expenses exceed the
recovery no additional amount shall be paid to JHU.


 
 

--------------------------------------------------------------------------------

 
 
10.             HANDLING AND RESOLUTION OF DISPUTES.


10.1             Governing Law. This Agreement shall be construed, and legal
relations between the parties hereto shall be determined, in accordance with the
laws of the State of Maryland applicable to contracts executed and wholly to be
performed within the State of Maryland without giving effect to the principles
of conflicts of laws. Any disputes between the parties to the Agreement
including the applicability or validity of any PATENT RIGHTS, shall be brought
in the state or federal courts located in Baltimore, Maryland. Both parties
agree to waive their right to a jury trial and to consent to jurisdiction in
such courts.


10.2             Resolution.   The parties shall attempt to resolve all disputes
through informal means. This may include mediation, arbitration, or any other
procedures upon which the parties agree. Each party agrees that, prior to
resorting to litigation, it will confer with the other party to determine
whether other procedures that are less expensive or less time consuming can be
adopted to resolve the dispute.


10.3             Challenges to PATENT RIGHTS, Scope and Applicability -
requirements during and after challenge of PATENT RIGHTS by LICENSEE. These
terms shall be included in any sublicense and pertain also to actions by a
SUBLICENSEE. If LICENSEE, AFFILIATED COMPANY or SUBLICENSEE brings an action
against JHU challenging the validity or scope of the PATENT RIGHTS, or
applicability of the PATENT RIGHTS to a LICENSED PRODUCT or LICENSED SERVICE the
following shall apply:


10.3.1           Actions by a SUBLICENSEE shall be attributed to LICENSEE unless
LICENSEE demonstrates that the action was taken independent of any influence by
LICENSEE, and LICENSEE fully cooperates in defending the action, including
affirming the validity of the PATENT RIGHTS challenged.


10.3.2 If such action determines that at least one claim of a patent challenged
by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE is valid and, if applicable, but
for this Agreement, infringed by a LICENSED PRODUCT or LICENSED SERVICE, the
party challenging will thereafter, except as to , pay twice the payment amount
which would otherwise be required to be paid under this Agreement or sublicense.
For clarity, this shall apply to MAR's, Milestones, Sublicensing fees, royalty
rates and other payments, except incurred which will be paid as otherwise
agreed.


10.3.3           If such action determines that at least one claim of a patent
challenged by LICENSEE, AFFILIATED COMPANY or SUBLICENSEE is valid and, if
applicable, but for this Agreement, infringed by a LICENSED PRODUCT or LICENSED
SERVICE, the LICENSEE, AFFILIATED COMPANY or SUBLICENSEE challenging will pay
all reasonable attorneys' fees and litigation costs, including expert witness
fees and exhibit preparation costs incurred by JHU in defending the challenge.


10.3.4           During the course of such challenge, all payments otherwise
required by this Agreement shall be paid as and when due, to the same extent as
if there were no challenge to the PATENT RIGHTS, and LICENSEE, AFFILIATED
COMPANY or SUBLICENSEE will have no right to recoup any payments, including
royalties, which become due before or during the challenge.


 
 

--------------------------------------------------------------------------------

 
 
10.3.5           LICENSEE, AFFILIATED COMPANY or SUBLICENSEE shall not pay
royalties into any escrow or other similar account, but shall make all payments
to JHU as due and when due, unless LICENSEE or SUBLICENSEE has prior to the
payment becoming due, voluntarily and completely terminated this Agreement.
Timely and complete payment and full compliance by LICENSEE, AFFILIATED COMPANY
and SUBLICENSEE with all terms of this Agreement shall be a condition precedent
to bringing and maintaining the legal action challenging the PATENT RIGHTS.


10.3.6 No less than three months prior to bringing an action seeking to
invalidate or limit a LICENSED PATENT, LICENSEE, AFFILIATED COMPANY or
SUBLICENSEE will provide written notice of the expected challenge to JHU which
shall include a clear statement of the factual and legal basis for the
challenge, and an identification of all prior art and other matter believed to
invalidate any claim of the LICENSED PATENT or which supports the claim that the
LICENSED PATENT does not apply to the LICENSED PRODUCT or LICENSED SERVICE.


11.             TERM AND TERMINATION


11.1 Term. The term of this Agreement shall commence on the EFFECTIVE DATE and
shall continue, in each country, until the date of expiration of the last to
expire patent included within PATENT RIGHTS in that country or if no patents
issue then for a term of twenty (20) years from the EFFECTIVE DATE of this
Agreement.


11.2 Termination by LICENSEE. LICENSEE may terminate this Agreement by giving
JHU written notice at least 90 days in advance of the proposed effective date of
termination selected by LICENSEE. LICENSEE shall pay all sums due under this
Agreement, including Minimum Annual Royalties, earned royalties, milestone
payments or PATENT COSTS which are incurred or are or become due prior to the
effective date of termination. In addition, LICENSEE shall also be obligated to
pay any PATENT COSTS which are required to be incurred to preserve the patent
prior to the effective date of termination, and any other costs which JHU has
incurred or will incur prior to the termination date which under this Agreement
are required to be reimbursed by LICENSEE. Termination is not effective and
payments shall continue to accrue and become due until all amounts due to JHU
shall have been paid.


11.3           Termination by JHU.


11.3.1           JHU may terminate this Agreement if LICENSEE:


(i)           is delinquent on any report, payment or other obligation;


(ii)           is not diligently developing and commercializing LICENSED
PRODUCT;


(iii)           misses a milestone that has a required date for completion
described in Exhibit A;


(iv)           is in breach of any provision of this agreement or of any related
agreement including a related sponsored research agreement; (v) provides any
false report; or


(vi)           voluntarily or involuntarily enters bankruptcy or receivership
proceedings.


 
 

--------------------------------------------------------------------------------

 
 
11.3.2           Termination under this Section will take effect 30 days after
written notice by JHU unless LICENSEE cures the default within that 30-day
period.  If LICENSEE has had no prior defaults, and LICENSEE is diligently and
in good faith attempting to cure the default, LICENSEE may request, and JHU
shall grant an additional 60 days to cure the default.


11.3.3           Failure to meet a required diligence milestone. If this
agreement provides for diligence milestones which must be accomplished by
specified dates or within specified periods of time, LICENSEE may cure any
default for failure to meet a required diligence milestone in accordance with
this subsection.


(i)           LICENSEE must be diligently pursuing the milestone;


(ii)           LICENSEE can cure such default, by paying one half the milestone
payment amount (or if there is no payment associated with the milestone, then
twice the MAR applicable for the year in which the milestone occurs or $10,000
whichever is greater) within the 30-day cure period, which will automatically
extend the milestone date (and the full amount of the original milestone
payment) for an additional six (6) months.


(iii) Such a cure may be made no more than twice as to any one milestone.


12.             MISCELLANEOUS PROVISIONS


12.1           MARKING. LICENSEE will mark LICENSED PRODUCT with the words
"Patent Pending" before any LICENSED PATENT issues, and thereafter LICENSEE will
mark LICENSED PRODUCT with the number of any issued LICENSED PATENT which
applies.


12.2 Use of Name. LICENSEE, AFFILIATED COMPANIES and SUBLICENSEE(S) shall not
use the name of The Johns Hopkins University or The Johns Hopkins Health System
or any of its constituent parts, such as the Johns Hopkins Hospital or any
contraction thereof or the name of INVENTORS in any advertising, promotional,
sales literature or fundraising documents without prior written consent from an
authorized representative of JHU. LICENSEE, AFFILIATED COMPANIES and
SUBLICENSEE(S) shall allow at least seven (7) business days notice of any
proposed public disclosure for JHU's review and comment or to provide written
consent. Such request shall be made through JHTT. LICENSEE may cite INVENTORS'
publications on its website or in discussions with potential investors or
corporate partners. Notwithstanding the foregoing, LICENSEE may use the
following statement on LICENSEE's website: “Signpath Pharma has in-licensed the
following technology, invented by Dr. Anirban Maitra and others, from The Johns
Hopkins University: Smart Polymeric Nanoparticles which Overcome Multidrug
Resistance to Cancer Chemotherapeutics and Treatment-Related Systemic Toxicity.”


 
 

--------------------------------------------------------------------------------

 
 
12.3           No Partnership. Nothing in this Agreement shall be construed to
create any agency, employment, partnership, joint venture or similar
relationship between the parties other than that of a licensor/licensee. Neither
party shall have any right or authority whatsoever to incur any liability or
obligation (express or implied) or otherwise act in any manner in the name or on
the behalf of the other, or to make any promise, warranty or representation
binding on the other.


12.4           Notice of Claim. Each party shall give the other or its
representative immediate notice of any suit or action filed, or prompt notice of
any claim made, against them arising out of the performance of this Agreement or
arising out of the practice of the INVENTIONS licensed hereunder.


12.5           ASSIGNMENT


12.5.1           Permitted Assignment by LICENSEE. Subject to Section 12.5,
LICENSEE may assign this Agreement as part of a sale or merger, regardless of
whether such a sale occurs through an asset sale, stock sale, merger or other
combination, if the sale or merger is of LICENSEE's entire business.


12.5.2 Any Other Assignment by LICENSEE. Any other attempt to assign this
Agreement by LICENSEE is null and void in the absence of JHU's written
permission.


12.5.3 Conditions of Assignment. Prior to any assignment, the following
conditions must be met:


(i)           LICENSEE must give JHU 30 days prior written notice of the
assignment, including the new assignee's contact information; and


(ii) the new assignee must agree in writing to JHU to be bound by this
Agreement.


12.5.4           Assignment Payment to JHU. Where the assignment is the result
of complete sale or merger of LICENSEE, then LICENSEE (or its assignee) shall
pay to JHU an assignment fee equal to the greater of:


(i)           twice the MAR applicable to the year when the assignment will be
completed, or


(ii)           the initial License Fee paid for this Agreement; or


(iii)           $10,000.


For all other assignments, the assignment shall be treated in the same manner as
a sublicense, such that assignment income shall be treated as SUBLICENSING
INCOME.



 
 

--------------------------------------------------------------------------------

 
 
12.5.5           After the Assignment. Upon a permitted complete assignment of
this Agreement, LICENSEE will be released from further obligations under this
Agreement, except for those sections that survive termination, and the term
“LICENSEE” in this Agreement will thereafter mean the assignee.


12.6             Notice.               Except for those communications which
specifically under this Agreement may be sent via e-mail or other electronic
communication (such as notification of PATENT COSTS incurred and due, and other
routine communications), all notices, requests or communication required or
permitted to be given by either party hereunder shall be given by registered
mail or certified mail, return receipt requested, or sent by overnight courier,
such as Federal Express, to the other party at its respective address set forth
below or to such other address as one party shall give notice of to the other
from time to time hereunder. Notices shall be deemed effective when received.


If to LICENSEE:                                       Attn: Lawrence Helson
 1375 California Road
 Quakertown, PA 18951


If to JHU:                                                   Executive Director
Johns Hopkins Technology Transfer
100 N. Charles Street, 5th Floor
Baltimore, MD 21201
Agreement No. A21235


Communications requiring a prompt response should also be sent via email to
Wesley D. Blakeslee,
wdb@jhu.edu


12.7           Compliance with All Laws. In all activities undertaken pursuant
to this Agreement, both JHU and LICENSEE covenant and agree that each will in
all material respects comply with such Federal, state and local laws and
statutes, as may be in effect at the time of performance and all valid rules,
regulations and orders thereof regulating such activities.


12.8           Successors and Assigns. Other than as specifically stated herein,
neither this Agreement nor any of the rights or obligations created herein,
except for the right to receive any remuneration hereunder, may be assigned by
either party, in whole or in part, without the prior written consent of the
other party. This Agreement shall bind and inure to the benefit of the
successors and permitted assigns of the parties hereto.


12.9           No Waivers; Severability. No waiver of any breach of this
Agreement shall constitute a waiver of any other breach of the same or other
provision of this Agreement, and no waiver shall be effective unless made in
writing and signed by the party waiving. Any provision hereof prohibited by or
unenforceable under any applicable law of any jurisdiction shall as to such
jurisdiction be deemed ineffective and deleted here from without affecting any
other provision of this Agreement. It is the desire of the parties hereto that
this Agreement be enforced to the maximum extent permitted by law, and should
any provision contained herein be held by any governmental agency or court of
competent jurisdiction to be void, illegal and unenforceable, the parties shall
negotiate in good faith for a substitute term or provision which carries out the
original intent of the parties.


 
 

--------------------------------------------------------------------------------

 
 
12.10           Entire Agreement; Amendment. LICENSEE and JHU acknowledge that
they have read this entire Agreement and that this Agreement, including the
attached Exhibits constitutes the entire understanding and contract between the
parties hereto and supersedes any and all prior or contemporaneous oral or
written communications with respect to the subject matter hereof, all of which
communications are merged herein. It is expressly understood and agreed that:
(i) there being no expectations to the contrary between the parties hereto, no
usage of trade, verbal agreement or another regular practice or method dealing
within any industry or between the parties hereto shall be used to modify,
interpret, supplement or alter in any manner the express terms of this
Agreement; and (ii) this Agreement shall not be modified, amended or in any way
altered except by an instrument in writing signed by both of the parties hereto.


12.11           Binding Agreement. Exchange of this Agreement in draft or final
form between the parties shall not be considered a binding offer, and this
Agreement shall not be deemed final or binding on either party until the final
Agreement has been signed by both parties.


12.12           Delays or Omissions. Except as expressly provided herein, no
delay or omission to exercise any right, power or remedy accruing to any party
hereto, shall impair any such right, power or remedy to such party nor shall it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.


12.13           Survival. All representations, warranties, covenants and
agreements made herein and which by their express terms or by implication are to
be performed or continue to apply after the execution and/or termination hereof,
or are prospective in nature, shall survive such execution and/or termination,
as the case may be.  In addition, the following shall explicitly and
specifically survive any termination or expiration:


(i)           LICENSEE's obligation to make payments to JHU, accrued or
accruable during the License, including earned royalties, sublicensing payments,
reimbursement of PATENT COSTS, late payments and interest;


(ii)           any claim of LICENSEE or JHU, accrued or to accrue, because of
any breach or default by the other party; and


(iii)           the provisions of Articles 7 and 8.


12.14 No Third Party Beneficiaries. Nothing in this Agreement shall be construed
as giving any person, firm, corporation or other entity, other than the parties
hereto and their successors and permitted assigns, any right, remedy or claim
under or in respect of this Agreement or any provision hereof.


12.15 Headings. Article headings are for convenient reference and not a part of
this Agreement. All Exhibits are incorporated herein by this reference.


12.16 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which when taken together shall be
deemed but one instrument.


IN WITNESS WHEREOF, this Agreement shall take effect as of the EFFECTIVE DATE
when it has been executed below by the duly authorized representatives of the
parties.




THE JOHN HOPKINS UNIVERSITY
 
 
/s/Wesley D. Blakeslee, J.D.
Executive Director
John Hopkins Technology Transfer
 
June 7, 2013
Date:
SignPath Pharma
 
 
/s/ Lawrence Helsonj
Name:
Title: CEO and President
 
June 5, 2013
Date:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A LICENSE DEAL SHEET PATENTS, FEES, ROYALTIES, SUBLICENSING PAYMENTS
AND OTHER TERMS SPECIFIC TO THE LICENSE



1.                Patents, Inventions and Inventors:
 
Patents: U.S. Provisional Patent Application 61/421,709 and International Patent
Application PCT/US2011/063870.
Invention: “A composite polymeric nanoparticle for overcoming multidrug
resistance to cancer chemotherapeutics and treatment-related systemic toxicity”.
JHU Ref# C11349.
Inventors: Anirban Maitra and Dipankar Pramanik


2.                Unreimbursed Patent Costs: $110.00


3.                 Licensed Field of Use: Use of the licensed polymeric
formulation incorporating curcumin and chemotherapeutic agents for treating
cancer.


4.                License Fee: The license fee due under Paragraph 5.1 is:
Ten thousand dollars ($10,000) within thirty (30) days of the EFFECTIVE DATE;
and Fifteen thousand dollars ($15,000) within twelve (12) months of the
EFFECTIVE DATE.


5.                LICENSED TERRITORY: Worldwide


6.                 Minimum Annual Royalties: The minimum annual royalties
pursuant to the Agreement are:


1st year:                                  None.


2nd year:                                  None.


3rd year:                                  Ten thousand dollars ($10,000).


4th year:                                  Twenty thousand dollars ($20,000).


5th year onwards:                                             Thirty thousand
dollars ($30,000).


7.                 Royalties: The earned royalty rate payable under Paragraph
5.5 is Three Percent (3°/o).


8.            Milestone payments:
The following milestones payments shall be made when achieved in accordance with
Paragraph 4.2 of this Agreement,


   1.             Dosing of first patient with LICENSED PRODUCT in Phase I at a
site other than JHU$25,000
   2.             Dosing of first patient with LICENSED PRODUCT in Phase II at a
site other than JHU$50,000
   3.             Dosing of first patient with LICENSED PRODUCT in Phase III at
a site other than JHU$75,000


 
 

--------------------------------------------------------------------------------

 
    4. Upon first regulatory approval of LICENSED PRODUCT OR LICENSED
SERVICE$150,000
                    Provided that if no LICENSED PATENT has issued at the time
this milestone is achieved, the amount of the milestone shall be reduced
to     $100,000


    5.   Receipt of notice of allowance for a LICENSED
PATENT                                                                                                           $25,000


9                 Sharing of SUBLICENSING INCOME.


9.1    Twenty Five percent (25%) if the sublicense is executed before the third
anniversary of the effective date of this Agreement; and


9.2    Fifteen percent (15%) if the sublicense is executed on or after the third
anniversary of the effective date of this Agreement.


9.3   Multiple technologies included in sublicense. Where multiple technologies
or licenses are included on one sublicense, where the amount attributed to each
is not specifically stated in the sublicense, the amount attributable to each
shall be deemed to apply equally to each technology or license that is included
in the sublicense. Where reasonable to do so, LICENSEE may request another
application of the SUBLICENSING INCOME, by providing a written request and
analysis to JHTT of the basis for LICENSEE's request, but in no circumstance
shall less than 10% of the SUBLICENSING INCOME be applied to the LICENSED
PATENTS licensed by this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B QUARTERLY SALES & ROYALTY REPORT FOR LICENSE AGREEMENT BETWEEN AND THE
JOHNS HOPKINS UNIVERSITY DATED              
                                                                                  
JHU Reference Number(s) _____,____

PERIOD: From ------
To ------

TOTAL ROYALTIES DUE FOR THIS PERIOD$-----


PROD- UCT ID
PRODUCT NAME
*JHU REFERE NCE
1st COMMERC IALSALE DATE
TOTAL NET SALES/ SERVICES
ROYALTY RATE
AMOUNT DUE
                                                       





*Please provide the JHU Reference Number or Patent Reference


This report format is to be used to report quarterly royalty statements to JHU.
It should be placed on LICENSEE letterhead and accompany any royalty payments
due for the reporting period. After the first sale on which royalties accrue,
his report shall be submitted even if no sales are reported.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBITC


DILIGENCE AND ANNUAL REPORT GUIDELINES
FOR LICENSE AGREEMENT BETWEEN


AND
THE JOHNS HOPKINS UNIVERSITY
DATED ----------------------
JHU Reference
Number(s)                                                                                                                     


PERIOD:                    From
------                                          To ------


A.Progress by LICENSEE, AFFILIATED COMPANIES or SUBLICENSEE(S) toward
commercialization of LICENSED PRODUCTS or LICENSED SERVICES, including work
completed, key scientific discoveries, summary of work-in-progress, current
schedule of anticipated events or milestones, market plans (if any) for
introduction of LICENSED PRODUCTS or LICENSED SERVICES, and significant
corporate transactions involving LICENSED PRODUCTS or LICENSED SERVICES:


B.           Notice of all FDA or other governmental filings and/or approvals
regarding any LICENSED PRODUCT or LICENSED SERVICE made or obtained by LICENSEE,
AFFILIATED COMPANY or SUBLICENSEE, the patents or patent applications licensed
under this Agreement upon which such product or service is based, and the
commercial name of such product or service:


C.A Certificate of Insurance or other evidence of insurance is required and is
attached.
is not required.
Reason:                                                                                                                             _




D.           AFFILIATED COMPANIES and SUBLICENSEES which have exercised rights
to the LICENSED PATENTS:
----NONE
---- List attached with description of rights exercised.


E.           Diligence and other milestones achieved:
F.           Diligence and other milestones expected to be achieved this year:
G.           Sublicense(s) entered during the year:
---NONE


Identification of SUBLICENSEE{S) (copy of the sublicense attached, if not
previously provided):


H.           Change of control, name change or other significant change related
to this Agreement or LICENSEE:
----NONE Details:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D.
GLOBAL ACCESS FOR ESSENTIAL MEDICINES


The following terms, conditions, rights and duties shall be deemed to be a part
of the License Agreement and shall be included therein, and shall be in addition
to any terms in the Agreement.


1         DEFINITIONS


1.1          GAVI COUNTRY shall mean any country listed as eligible to receive
support from the GAVI Alliance (formerly known as the Global Alliance for
Vaccines and Immunisation), as such list may be updated from to time by the GAVI
Alliance.


1.2           HUMANITARIAN PURPOSES shall mean practice of PATENT RIGHTS in the
prevention or treatment of disease in humans by or on behalf of any Qualified
Humanitarian Organization (including, for clarity, practice of PATENT RIGHTS by
contractors, manufactures or distributors acting for or on behalf of such
Qualified Humanitarian Organizations on a fee-for­ service, fee-for-product or
charitable basis):
(a) to manufacture LICENSED PRODUCTS anywhere in the world for the sole and
express purposes of distribution and use of such LICENSED PRODUCTS in one or
more GAVI Countries, and (b) to sell or otherwise distribute LICENSED PRODUCTS
for use solely in one or more GAVI Countries; provided, however, that sales and
distribution of LICENSED PRODUCTS shall not be deemed made for Humanitarian
Purposes unless products are distributed at locally­affordable prices.


1.3         NON-GAVI COUNTRY shall mean any country that is not a GAVI Country.


1.4         QUALIFIED HUMANITARIAN ORGANIZATION shall mean any governmental
agency, non-governmental agency or other not-for-profit organization that has as
one of its bona fide missions to address the public health needs of underserved
populations on a not-for­ profit basis. For clarity, Qualified Humanitarian
Organizations do not include non-governmental agencies and non-for-profit
organizations that are formed or established for the benefit of any for­ profit
entity.


2.         Retained Rights



2.1.1             HUMANITARIAN PURPOSES. JHU retains the right to license the
INVENTION, including LICENSED PATENT(S), to a QUALIFIED HUMANITARIAN
ORGANIZATION for HUMANITARIAN PURPOSES, provided that any such license shall be
non-exclusive, and shall expressly prohibit the distribution or use of any
LICENSED PRODUCT or LICENSED SERVICE in any NON-GAVI country. Prior to entering
such license, JHU will notify LICENSEE, who shall have the first right to
negotiate a license direct to the organization.


  3.          Sublicensing


3.1            The Parties will cooperate such that essential medicines which
may be developed under this License can be made available in economically
disadvantaged nations. JHU agrees to consider reasonable requests of LICENSEE
for a commensurate reduction of royalty and sublicensing fees in circumstances
where LICENSEE demonstrates to the satisfaction of JHU that LICENSED PRODUCTS
are or will be made available in such nations at reduced cost. LICENSEE agrees
to apply the principles of subsection 3.3.1 of the License Agreement upon
request of JHU or a potential sublicensee willing to serve such a market or
territory.
 
 
 

--------------------------------------------------------------------------------

 